United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-245
Issued: September 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 8, 2010 appellant, through his attorney, filed a timely appeal from a
September 28, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
reducing his compensation benefits based on his capacity to earn wages. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation based on its
finding that he had the capacity to earn wages as a surveillance system monitor.
FACTUAL HISTORY
On December 20, 2001 appellant, then a 41-year-old mail handler, filed an occupational
disease claim alleging that he sustained bilateral elbow pain causally related to factors of his
1

5 U.S.C. § 8101 et seq.

federal employment. OWCP accepted the claim for bilateral lateral epicondylitis of the elbow.
Appellant returned to modified employment until July 15, 2003, when he stopped work and did
not return. He underwent left elbow surgeries on December 18, 2003, February 15, 2005 and
June 19, 2007 and right elbow surgery on September 6, 2005. OWCP placed appellant on the
periodic rolls beginning August 10, 2003.
On September 6, 2007 OWCP referred appellant to Dr. William A. Somers, a Boardcertified orthopedic surgeon, for a second opinion evaluation. On October 3, 2007 Dr. Somers
diagnosed chronic and unremitting bilateral lateral epicondylitis, to rule out bilateral radial nerve
entrapment and to rule out bilateral C6 radiculopathy. He found that appellant was disabled from
his usual employment as he “cannot use his hands in an unsupported manner. Dr. Somers would
have trouble doing even light, very light, work holding things with his hands because of the
lateral epicondylar pain.” He asserted that appellant was a candidate for vocational rehabilitation
and could use a computer if he had hand support. In an accompanying work restriction
evaluation, Dr. Somers advised that appellant could perform no reaching, repetitive movements
of the wrists and elbows, pushing, pulling, lifting or climbing.
On November 29, 2007 appellant underwent a revision of a lateral epicondyle release of
the right elbow and an excision of a right elbow osteophyte.
On January 8, 2008 OWCP referred appellant for vocational rehabilitation. In an initial
report dated February 18, 2008, the rehabilitation counselor noted that he had graduated high
school and “took some business courses” in the military. She asserted that a transferable skills
analysis revealed that appellant could work in areas such as a surveillance system monitor or
clerk.
In a report dated March 11, 2008, a physician’s assistant for Dr. Jerry Barron, a Boardcertified orthopedic surgeon, indicated that appellant could work lifting 10 pounds occasionally
and performing no repetitive movement.
On April 29, 2008 Dr. Barron noted that appellant was probably “not employable based
upon his current disability.” He diagnosed chronic pain of the elbow, neck and back.
OWCP’s rehabilitation specialist approved 90 days of job placement services to assist
appellant finding a job as a customer service representative or surveillance system monitor. On
October 17, 2008 the rehabilitation counselor completed a job classification form for the position
of surveillance system monitor. The job description from the Department of Labor’s Dictionary
of Occupational Titles (DOT) indicated that the physical demands were sedentary with
occasional reaching, occasional lifting up to 10 pounds and frequent handling, fingering and
feeling. The rehabilitation counselor determined that appellant met the specific vocational
preparation of six months to a year through his military background. She confirmed with the
state employment commission that the job was reasonably available within his commuting area
at wages of $8.50 to $10.00 per hour.

2

On October 21, 2008 Dr. Barron advised that he had released appellant to return to work
with restrictions but that he “may not be employable based upon his restrictions, education level
and requirement of pain management.”2
On April 28, 2009 OWCP requested that Dr. Barron review the enclosed job description
and physical requirements for the positions of customer service representative and surveillance
system monitor and indicate by checkmark whether appellant could perform the duties of either
job full time. On June 4, 2009 Dr. Barron indicated that appellant had the physical capacity to
work as a surveillance system monitor but not a customer service representative.
In a report dated August 17, 2009, Dr. Barron noted that appellant related that he was
unable to work because of his elbows and also had symptomatic human immunodeficiency virus
(HIV). He noted that appellant “has been infected with the [acquired immunodeficiency virus]
for some time but has not been symptomatic.” Dr. Barron related that his opinion had not
changed from November 24, 2008.3 He stated, “I recommended at that time that [appellant] be
treated with acupuncture and pain management. I also stated then that he might not be
employable based upon his chronic pain management. This opinion is even stronger at this time
because [appellant] now is apparently being treated for HIV symptoms. In summary I feel that
he is unemployable and his current work status is unchanged.”
In a report dated September 14, 2009, the rehabilitation counselor related that the state
employment security commission advised her that the unemployment rate was high at the present
time but that there were “periodic positions in customer service as well as security (involving
surveillance monitoring) listed….” She noted that there were two positions currently available in
surveillance monitoring with the state employment commission and that she had located another
position independently.
On September 18, 2009 OWCP’s rehabilitation specialist advised that the rehabilitation
counselor had confirmed that the positions of customer service representative and surveillance
system monitor remained reasonably available within appellant’s commuting area at wages of
$320.00 per week.
On December 9, 2009 OWCP notified appellant of its proposed reduction of his
compensation based on its finding that he had the capacity to earn wages as a surveillance system
monitor.
By letter dated December 15, 2009, appellant related that he was unable to work because
of problems with his “arms, neck, back, HIV, stress, psychiatric state, body fatigue, medicines
and pain management. He indicated that OWCP could obtain copies of his medical records from
his physicians. Appellant maintained that his digestive system was not working and that he also
had post-traumatic stress disorder.

2

On November 14, 2008 Dr. Neal Taub, a Board-certified physiatrist, diagnosed bilateral chronic epicondylitis
and began acupuncture treatments.
3

The record does not contain a report from Dr. Barron dated November 24, 2008.

3

By decision dated March 24, 2010, OWCP reduced appellant’s compensation benefits
based on the constructed position of surveillance system monitor. It calculated his wage-earning
capacity in accordance with the principles set forth in Albert C. Shadrick.4
On April 11, 2010 appellant, through his attorney, requested a telephone hearing. At the
hearing, held on July 13, 2010, counsel argued that the position of surveillance system monitor
was not reasonably available in his area. Appellant related that he had inquired into six job
openings but each position required an individual to perform duties in addition to viewing a
monitor. He noted that he did not have any college education but had military service.5
By decision dated September 28, 2010, the hearing representative affirmed the March 24,
2010 decision.6
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction of benefits.7 Under section 8115(a), wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent his or her wageearning capacity or if the employee has no actual earnings, his or her wage-earning capacity is
determined with due regard to the nature of the injury, the degree of physical impairment, his or
her usual employment, age, qualifications for other employment, the availability of suitable
employment and other factors or circumstances which may affect wage-earning capacity in his or
her disabled condition.8
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an OWCP wage-earning capacity specialist for
selection of a position listed in the Department of Labor’s DOT or otherwise available in the
open market, that fits the employee’s capabilities with regard to his or her physical limitations,
education, age and prior experience.9 Once this selection is made, a determination of wage rate
and availability in the open labor market should be made through contact with the state
employment service or other applicable service. Finally, application of the principles set forth in

4

5 ECAB 376 (1953); codified by regulation at 20 C.F.R. § 10.403.

5

In a report dated August 13, 2010, Dr. Taub diagnosed chronic bilateral lateral epicondylitis of the elbows. He
noted that appellant was not working and performed acupuncture treatments. Dr. Taub also performed acupuncture
treatments on September 1, 8, 23 and 27, 2010.
6

The hearing representative noted that appellant was also receiving retirement benefits from the Office of
Personnel Management.
7

T.O., 58 ECAB 377 (2007).

8

Harley Sims, Jr., 56 ECAB 320 (2005); Karen L. Lonon-Jones, 50 ECAB 293 (1999).

9

Mary E. Marshall, 56 ECAB 420 (2005); James A. Birt, 51 ECAB 291 (2000).

4

Albert C. Shadrick10 will result in the percentage of the employee’s loss of wage-earning
capacity.
ANALYSIS
OWCP accepted that appellant sustained employment-related bilateral lateral elbow
epicondylitis and authorized multiple surgeries. Appellant received compensation on the
periodic rolls beginning August 10, 2003.
OWCP referred appellant to Dr. Somers for a second opinion examination. On
October 3, 2007 Dr. Somers diagnosed chronic, unremitting bilateral lateral epicondylitis,
possible bilateral radial nerve entrapment and possible bilateral C6 radiculopathy. He found that
appellant “would have trouble doing even light, very light, work holding things with his hands
because of the lateral epicondylar pain.” Dr. Somers determined that appellant might be able to
use a computer with hand support. He asserted that appellant could work full time performing
no reaching, repetitive motion with the wrists and elbows, pushing, pulling, lifting or climbing.
Based on Dr. Somers’ report, OWCP referred appellant for vocational rehabilitation.11
The Board finds that the medical evidence is insufficient to show that appellant had the
physical capacity to perform the duties of a surveillance system monitor. The position is
classified as sedentary work with occasional reaching, lifting up to 10 pounds and frequent
handling, fingering and feeling. The restrictions of no reaching and no repetitive movement set
forth by Dr. Somers, are inconsistent with the occasional reaching and frequent fingering
required for the position. Further, OWCP provided a copy of the position description of
surveillance system monitor to Dr. Barron for review. On June 4, 2009 Dr. Barron indicated that
appellant had the physical capacity to perform the duties. On August 17, 2009, however, he
found continued “significant pain along the lateral epicondyle bilateral elbows” with mild
swelling and loss of motion. Dr. Barron discussed his previous finding that appellant might be
unemployable due to his chronic pain and maintained that his opinion was “even stronger at this
time because he now is apparently being treated for HIV symptoms. In summary I feel that
[appellant] is unemployable and his work status is unchanged.12” He does not explain the
apparent inconsistencies between his June 4 and August 17, 2009 reports, which are just a little
over two months apart. Consequently, at the time OWCP reduced appellant’s compensation,
March 24, 2010, the medical evidence did not establish that he was capable of performing the
duties of the selected position. Consequently, the Board finds that OWCP did not meet its
burden of proof to reduce his compensation.

10

See supra note 4.

11

See N.J., 59 ECAB 171 (2007).

12

Dr. Barron attributed appellant’s disability in part to HIV. In determining an employee’s wage-earning
capacity based on a position deemed suitable, but not actually held, OWCP must consider impairments both
resulting from injury-related and preexisting conditions, but not impairments resulting from postinjury or
subsequently acquired conditions. See N.J., supra note 11; John D. Jackson, 55 ECAB 465 (2004).

5

CONCLUSION
The Board finds that OWCP improperly reduced appellant’s compensation based on its
finding that he had the capacity to earn wages as a surveillance system monitor.
ORDER
IT IS HEREBY ORDERED THAT the September 28, 2010 merit decision of the
Office of Workers’ Compensation Programs is reversed.
Issued: September 14, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

